This case cannot be distinguished, in principle, fromRabideau v. Cramer, 59 Idaho 154, 81 P.2d 403. In that case, and in this one, the court appears to me to have denied recovery for the claimant's injuries by means of a strict construction of the workmen's compensation law instead of ruling in favor of the claimant as a result of a liberal construction thereof, in conformity to the spirit and purpose of the law. (McNeil v. Panhandle Lumber Co., 34 Idaho 773,203 P. 1068; Flynn v. Carson, 42 Idaho 141, 243 P. 818; In ReHillhouse, 46 Idaho 730, 271 P. 459; In Re Larson, 48 Idaho 136,279 P. 1087; Reinoehl v. Hamacher Pole etc. Co., 51 Idaho 359,6 P.2d 860; Ramsay v. Sullivan Min. Co., 51 Idaho 366,6 P.2d 856; Van Blaricom v. Export Lbr. Co., 52 Idaho 459,16 P.2d 990; Cooper *Page 511 v. Independent Transfer etc. Co., 52 Idaho 747,19 P.2d 1057; Dorrell v. Norida Land  Timber Co., 53 Idaho 793,27 P.2d 960; Kelley v. Prouty, 54 Idaho 225, 30 P.2d 769;Beaver v. Morrison-Knudsen Co., (on rehearing) 55 Idaho 291,41 P.2d 611; Pierstorff v. Gray's Auto Shop, 58 Idaho 438,74 P.2d 171.)
I dissented from the decision in Rabideau v. Cramer, and am concurring in this one only because it appears to conform to the settled policy of the court in cases of this kind.